Citation Nr: 1644515	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to a disability rating in excess of 50 percent for a service-connected psychiatric disorder diagnosed as depressive disorder with history of mood disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from March to July 2000 and from September 2001 to August 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran and his father testified before the undersigned at a video conference hearing in August 2015.  A transcript of the proceeding is of record.


REMAND

The most recent VA psychiatric examination of the Veteran was conducted in December 2014.  The examiner did not address evidence of record, such as a June 2103 private mental health treatment record, which documents a more severe level of psychiatric disability than indicated by the Compensation and Pension examination report.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to the Veteran's treatment for his psychiatric disability since the filing of his April 2012 claim for an increased rating.  These records should be obtained from any VA or non-VA healthcare facility at which the Veteran received care.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Once the record is complete to the extent possible, the RO or the AMC should afford the Veteran an examination by an examiner, other than the examiner who performed the December 2014 psychiatric examination of the Veteran, with sufficient expertise to determine the nature and extent of all impairment due to his service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should also address the findings on VA and private treatment records dated in 2013 which show Global Assessment of Functioning Scale (GAF) scores of 35, and their accuracy in light of current findings on examination.  

The examiner should also provide an opinion as to whether the Veteran's service-connected psychiatric disability alone is sufficient by itself or in combination with his other service-connected disabilities to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


